Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-61 and 69-82 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68, 70-74, 113-124 of U.S. Patent No. 10,306,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims are anticipated by the similar features found in the parent application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 56-59, 61, 77-78, and 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dolgonos et al. (US 2002/0147978 A1) in view of Thomas (US 2009/0138922 A1) in view of Medford et al. (US 2007/0089145 A1).

Regarding claim 56, Igarashi discloses a computerized method for delivering digitally rendered content over a content delivery network, the computerized method comprising:
receiving data representative of a request for the digitally rendered content from a first Internet Protocol (IP)-enabled client device on behalf of at least a second IP-enabled client device (See Fig 7 and [0031] subscriber device modem reads on a first IP enabled device.  See [0032] the subscriber modem includes a transmitter for relaying signals from the subscriber PC which reads on a second IP enabled device. See [0035] the subscriber units are IP enabled.  The traffic relayed video traffic see [0023] [0035]);
causing delivery of the requested digitally rendered content as IP-based data packets from one or more content sources to the second IP-enabled client device via at least the first IP-enabled client device (See [0017] [0023] [0033-0035]), Dolgonos further discloses authorization of users (See [0019]).
Dolgonos does not explicitly disclose based at least in part on the request, validating at least one of: (i) the first IP-enabled client device and/or (ii) the second IP-enabled client device, for accessing the requested digitally rendered content.
Thomas discloses user specific access in Fig 9 at step 902 and Fig 15b, and if the user is allowed they can access content.  Users may belong to different groups (See Fig 11) and users may upload files to user specific space on a remote server (Fig 15A).  Users may also search for a file and download it to a remote server or to their computer, DVD player etc (Fig 16A and Fig 16B), including files that are their own files (Fig 16A, [0128-0131]), this storage and download feature corresponds to a user’s own space.  The examiner notes that the associated with different groups corresponds to the access privileges for the respective devices. Likewise, the files are stored in a personal content storage in the network, as these files are associated with a particular user or user account and thus the memory addresses corresponding to this content would be associated with the user account.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dolgonos teachings of accessing video over a wired/wireless network to access a users own remote storage and access features as taught by Thomas predictably resulting in based at least in part on the request, validating at least one of: (i) the first IP-enabled client device and/or (ii) the second IP-enabled client device, for accessing the requested digitally rendered content by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional storage space to user that can be accessed from anywhere and protect user privacy by limiting who can access the files.
Dolgonos and Thomas does not explicitly disclose based at least in part on the validating, causing delivery of the requested digitally rendered content as IP-based data packets from one or more content sources to a third IP-enabled client device via at least the first IP-enabled client device.
Medford discloses that it was known that a computer program can receive a video stream to generate a mirror video stream 112, which can be communicated to a wireless device such as a cell phone 138 or laptop computer 136 (See [0019] Fig 2) and that the video stream can be TV content (See [0021]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Dolgonos further with the known methods of Medford to utilize the mirroring features predictably resulting in based at least in part on the validating, causing delivery of the requested digitally rendered content as IP-based data packets from one or more content sources to a third IP-enabled client device via at least the first IP-enabled client device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of receiving content via a wired access point and accessing the content via a remote device without having to be physically in front of the tv as suggested by Medford.


Regarding claim 57, Dogonos Thomas and Medford disclose further disclose the computerized method of Claim 56, wherein the causing of the delivery of the requested digitally rendered content comprises causing delivery of the requested digitally rendered content as IP-based data packets to the second IP-enabled client device via at least the first IP-enabled client device, the delivery of the IP-based data packets to the second IP-enabled device comprising delivery via a different transport than a transport used to deliver the IP-based data packets to the third IP-enabled client device (See Dolgonos [0027] [0031] converting to TCP/IP ethernet compatible signals, See Medford [0025] using WIFI).

Regarding claim 58, Dolgonos Thomas and Medford further disclose the computerized method of Claim 56, wherein the causing of the delivery of the requested digitally rendered content as the IP-based data packets from the one or more content sources comprises causing delivery of the requested digitally rendered content as the IP-based data packets from one or more network-based computerized recording devices of the content delivery network, the one or more network-based computerized recording devices configured to enable storage of the digitally rendered content in one or more storage locations that are accessible only by a particular user or subscriber of the content delivery network (See Thomas Fig 16A and [0128-0131]).

Regarding claim 59, Dolgonos Thomas and Medford further disclose the computerized method of Claim 56, wherein the receiving of the data representative of the request from the first IP-enabled client device on behalf of the second IP-enabled client device comprises receiving data representative of a request for the digitally rendered content, the digitally rendered content having previously been stored on a network recorder apparatus with a plurality of different storage locations, the plurality of storage locations each assigned uniquely to at least one subscriber or computerized subscriber client device associated therewith (See Thomas 15A-16B and [0131], [0121-0122] DVD, VCR  Computer are unique to a user; furthermore a user may upload to the VOD server and set a file to private which reads on storage location unique to the at least one subscriber).

Regarding claim 61, Dolgonos Thomas and Medford further disclose the computerized method of Claim 56, wherein the causing of the delivery of the requested digitally rendered content comprises delivery of the requested digitally rendered content over a managed network to one or more users of the first IP- enabled client device and the second IP-enabled client device who are bound to a network operator of the managed network pursuant to respective one or more subscription agreements (See Dolgonos [0018] providing wireless service according to a subscription. See [0032] subscriber modem relaying to subscriber PC).

Regarding 77, Dolgonos and Thomas disclose the computerized gateway apparatus of Claim 76, wherein the plurality of instructions are further configured to, when executed:
receive the requested digitally rendered content; cause delivery of the requested digitally rendered content to the second IP-enabled user device using at least an IP-based packetization protocol and transport (Dolgonos [0031]); but does not explicitly disclose
based at least in part on the data representative of a user input to provide the requested digitally rendered content to a third user device, cause delivery of the requested digitally rendered content to the third user device.
Medford discloses that it was known that a computer program can receive a video stream to generate a mirror video stream 112, which can be communicated to a wireless device such as a cell phone 138 or laptop computer 136 (See [0019] Fig 2) and that the video stream can be TV content (See [0021]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Dolgonos further with the known methods of Medford to utilize the mirroring features predictably resulting in based at least in part on the data representative of a user input to provide the requested digitally rendered content to a third user device, cause delivery of the requested digitally rendered content to the third user device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of receiving content via a wired access point and accessing the content via a remote device without having to be physically in front of the tv as suggested by Medford.

Regarding claim 78, Dolgonos Thomas and Medford further disclose the computerized gateway apparatus of Claim 77, further comprising: decoding apparatus; and encoding apparatus; wherein the plurality of instructions are furthered configured to: utilize the decoding apparatus to decode the requested digitally rendered content to produce decoded digitally rendered content (See Dolgonos [0030-0031]); utilize the encoding apparatus to re-encode the decoded digitally rendered content into a first format compatible with the second IP-enabled user device (See [0030-0032] converting to TCP/IP ethernet); and utilize the encoding apparatus to re-encode the decoded digitally rendered content into a second format compatible with the third user device (See Medford WiFi modulation See Fig 1 and [0025]).

Regarding claim 80, Dolgonos Thomas the computerized gateway apparatus of Claim 76, but does not explicitly disclose wherein the plurality of instructions are further configured to, when executed: authorize a third user device to access the requested digitally rendered content based on the data relating to the validation of at least one of: (i) the first [P-enabled client device and/or (ii) the second IP-enabled client device. 
Medford discloses that it was known that a computer program can receive a video stream to generate a mirror video stream 112, which can be communicated to a wireless device such as a cell phone 138 or laptop computer 136 (See [0019] Fig 2) and that the video stream can be TV content (See [0021]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Dolgonos further with the known methods of Medford to utilize the mirroring features predictably resulting in authorize a third user device to access the requested digitally rendered content based on the data relating to the validation of at least one of: (i) the first [P-enabled client device and/or (ii) the second IP-enabled client device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of receiving content via a wired access point and accessing the content via a remote device without having to be physically in front of the tv as suggested by Medford.


Claims 76, 79, and 82 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dolgonos et al. (US 2002/0147978 A1) in view of Thomas (US 2009/0138922 A1).

Regarding claim 76, Dolgonos discloses a computerized gateway apparatus for use in a content delivery network, the computerized gateway apparatus comprising:
a network interface (Fig 7 and [0030-0033]);
transceiver apparatus configured to communicate with the content delivery network via the network interface (See Fig [0030-0033]);
receive from a first Internet Protocol (IP)-enabled user device data relating to a request for digitally rendered content, the request on behalf of a second IP-enabled user device in data communication with at least the first IP-enabled user device (See Fig 7 and [0031] subscriber device modem reads on a first IP enabled device.  See [0032] the subscriber modem includes a transmitter for relaying signals from the subscriber PC which reads on a second IP enabled device. See [0035] the subscriber units are IP enabled.  The traffic relayed video traffic see [0023] [0035]);
generate data representative of a message, the message comprising at least the request for the digitally rendered content (See [0017] [0023] [0033-0035]), Dolgonos further discloses authorization of users (See [0019]);
transmit to a network entity the data representative of the message (See [0033] e.g. sending a request to download a file);
Dolgonos does not explicitly disclose: 
processing apparatus in data communication with the transceiver apparatus; and
storage apparatus in data communication with the processing apparatus, the storage apparatus comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed by the processing apparatus:
receive via the network interface data representative of at least a request to validate at least one of: (i) the first IP-enabled client device and/or (ii) the second IP- enabled client device, for accessing the requested digitally rendered content; generate data relating to the validation; and transmit via the network interface the data relating to the validation.
Thomas discloses processing apparatus in data communication with the transceiver apparatus; and storage apparatus in data communication with the processing apparatus, the storage apparatus comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed by the processing apparatus (See [0050] [0057]) and; 
Thomas discloses user specific access in Fig 9 at step 902 and Fig 15b, and if the user is allowed they can access content.  Users may belong to different groups (See Fig 11) and users may upload files to user specific space on a remote server (Fig 15A).  Users may also search for a file and download it to a remote server or to their computer, DVD player etc (Fig 16A and Fig 16B), including files that are their own files (Fig 16A, [0128-0131]), this storage and download feature corresponds to a user’s own space.  The examiner notes that the associated with different groups corresponds to the access privileges for the respective devices. Likewise, the files are stored in a personal content storage in the network, as these files are associated with a particular user or user account and thus the memory addresses corresponding to this content would be associated with the user account.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dolgonos teachings of accessing video over a wired/wireless network to access a users own remote storage and access features as taught by Thomas predictably resulting in processing apparatus in data communication with the transceiver apparatus; and storage apparatus in data communication with the processing apparatus, the storage apparatus comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed by the processing apparatus: receive via the network interface data representative of at least a request to validate at least one of: (i) the first IP-enabled client device and/or (ii) the second IP- enabled client device, for accessing the requested digitally rendered content; generate data relating to the validation; and transmit via the network interface the data relating to the validation by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional storage space to user that can be accessed from anywhere and protect user privacy by limiting who can access the files.

Regarding claim 79,  Dolgonos and Thomas further disclose the computerized gateway apparatus of Claim 76, wherein the plurality of instructions are further configured to, when executed: receive the requested digitally rendered content from one or more computerized cloud- based recording devices of the content delivery network, the one or more computerized cloud- based recording devices configured to enable storage of the digitally rendered content in a storage location that is restricted in access to only a particular user or user account of the content delivery network (See Thomas where users may also search for a file and download it to a remote server or to their computer, DVD player etc (Fig 16A and Fig 16B), including files that are their own files (Fig 16A, [0128-0131])).

Regarding claim 82, Dolgonos and Thomas further disclose the computerized gateway apparatus of Claim 76, wherein the plurality of instructions are further configured to: allow one or more user devices in data communication with the computerized gateway apparatus to access the requested digitally rendered content, the one or more user devices comprising the at least one of: (i) the first IP-enabled client device and/or (11) the second IP- enabled client device (Users may also search for a file and download it to a remote server or to their computer, DVD player etc (Fig 16A and Fig 16B), including files that are their own files Fig 16A, [0128-0131], this storage and download feature corresponds to a user’s own space.).



Claim 81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dolgonos et al. (US 2002/0147978 A1) in view of Thomas (US 2009/0138922 A1) and further in view of Helms et al. (US 2006/0047957).

Regarding claim 81, Dolgonos and Thomas disclose the computerized gateway apparatus of Claim 76, wherein the plurality of instructions are further configured to: but do not explicitly disclose:
instantiate a trusted domain within a premises domain for at least one of: (1) the first IP- enabled client device and/or (ii) the second IP-enabled client device, for accessing the requested digitally rendered content based on the validation.
Helms discloses that it was known to establish as trusted domain with a first user device and for the first user device to authenticate a second requesting device (See [0019-0020], [0045-0047]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Dolgonos further with the known methods of Helms predictably resulting in instantiate a trusted domain within a premises domain for at least one of: (1) the first IP- enabled client device and/or (ii) the second IP-enabled client device, for accessing the requested digitally rendered content based on the validation by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of increase security while allowing users to request protected content from secondary devices as suggested by Helms.

Allowable Subject Matter
Claim 60 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection indicated above is rendered moot.
Claim 69-75 are indicated as allowable over the prior art but are rejected on the basis of double patenting as indicated above.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claim 60 and independent claim 69, the cited prior art fails to disclose of fairly suggest, alone or in combination, all of the features of dependent claim 60 and independent claim 69.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425